Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.1 14
 1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 10, 2021 has been entered. 

Response to Amendment
2.	Applicant’s amendment filed on February 10, 2021 has been considered and entered in full.
3.	Applicant’s amendments to the claims have been considered but are moot in view of the rejection(s) made below.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such 

6.	Claims 29-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor, U.S. Patent Publication No. 2012, and further in view of Ionasec et al., U.S. Patent No. 2012/0022843.
Regarding claim 29, Taylor teaches A system for modifying a three-dimensional model based on one or more anatomical treatment options for a patient (paras 0010-0032) comprising: 
at least one memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of operations (paras 0010-0032 – the computer system where memory and processor are inherent components of the computer; para 0109), the operations comprising: 
	receiving patient-specific data regarding a geometry of a patient’s heart or vasculature (Abstract, paras 0010-0011, 0013-0032 – The system may include at least one computer system configured to receive patient-specific data regarding a geometry of the patient's heart, and create a three-dimensional model representing at least a portion of the patient's heart based on the patient-specific data; para 0220 – imaging data 611 is input);

	Claim 29 further recites “generating a three-dimensional mesh model representing at least a portion of the patient’s heart or vasculature based on the patient-specific data regarding the geometry of the patient’s heart or vasculature and determining a vessel segment of the patient’s heart or vasculature to be treated, wherein the vessel segment is bounded by at least two or more points along a vessel” ( First, Taylor teaches generating a segmented 3D geometric model of patient specific model for the heart including the arota, coronary arteries, and branches as shown at least in figures 5 and 8 and further presents the mesh models in figures 17-19 and paras 0112 and 0185. Figure 18 and 19 steps 100-300 in figure 2). Second, Taylor teaches that the 3D model is generated, the model can be used for computation analysis to determine boundary conditions (step 400 in figure 2) to determine blood flow information for the patient (para 0114). Third, Taylor further teaches that once the computational analysis is done with respect to blood flow, the method may also include providing patient specific treatment options using the results (step 500 in figure 2). For example, the 3D model created in steps (200-300) may be adjusted to model one or more treatments, e.g. placing a coronary stent in one of the coronary arteries represented in the 3D model or other treatment options, and further performing computational analysis in order to produce new images (para 0115) and further the simulations performed could be displayed to the user (paras 0117-0118). 
	The coronary artery as cited is the vessel segment of the patient’s heart or vasculature that is determined to be treated, and the vessel segment as cited in figure 17-19 is bounded by points that form the nodes 382 along the vessel (see para 0185). Further see para 0231 – “As described above, the cFFR model 54 shown in FIGS. 1 and 23 indicates the cFFR values throughout the patient's anatomy represented by the mesh 380 of FIGS. 17-19 in an untreated state and under simulated hyperemia conditions.  Using this information, the physician may prescribe treatments to the patient, such as an increase in exercise, a change in diet, a prescription of medication, surgery on any portion of the modeled anatomy or other portions of the heart (e.g., coronary artery bypass grafting, insertion of one or more coronary stents, etc.), etc.”

	Claim 29 further recites “determining a stent mesh model, using implicit functions to simulate at least one of a plurality of treatment options on the vessel segment, based on the vessel segment of the patient’s heart or vasculature”. Taylor further discloses that the stent model may be determined using implicit functions to simulate at least one of a plurality of treatment options on the vessel Para 0232 - To determine which treatment(s) to prescribe, the computer system may be used to predict how the information determined from the computational analysis would change based on such treatment(s).  For example, certain treatments, such as insertion of stent(s) or other surgeries, may result in a change in geometry of the modeled anatomy.  Accordingly, in an exemplary embodiment, the solid model 320 generated in step 306 may be revised to indicate a widening of one or more lumens where a stent is inserted. Para 0233 - For example, the cFFR model 54 shown in FIGS. 1 and 23 indicates that the lowest cFFR value in the LAD artery is 0.66, the lowest cFFR value in the LCX artery is 0.72, the lowest cFFR value in the RCA artery is 0.80.  Treatment may be proposed if a cFFR value is, for example, less than 0.75.  Accordingly, the computer system may propose to the user revising the solid model 320 to indicate a widening of the LAD artery and the LCX artery to simulate inserting stents in these coronary arteries.  The user may be prompted to choose the location and amount of widening (e.g., the length and diameter) corresponding to the location and size of the simulated stent.  Alternatively, the location and amount of widening may be determined automatically by the computer system based on various factors, such as the location of the node(s) with cFFR values that are less than 0.75, a location of a significant narrowing of the vessels, sizes of conventional stents, etc). Thus, the treatment options simulated are based on the vessel segment and further adding treatment such as the stent model is determined with respect to the vessel segment location and amount of widening needed in the vessel.

	Taylor as cited before does teach selecting/determining a stent model, but does not explicitly teach using a stent mesh model to simulate the treatment option. However, Ionasec discloses determining a stent mesh model (para 0115 - According to an embodiment of the present invention, pre-operative planning for a percutaneous procedure can be implemented using the comprehensive Para 0116 - Based on the forces shown in FIG. 23, the implantation of the prosthesis is simulated virtually.  This technique can be used to predict the best implant type, size, and deployment location and orientation under various treatment hypotheses.  In addition to predicting the anatomical fit of the prosthesis, it is also possible to re-generate the comprehensive model, and perform hemodynamic simulations and fluid structure interactions with the virtually implanted prosthesis).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use a mesh model of stent as taught by Ionasec in the invention of Taylor. One of ordinary skill in the art at the time invention was made would have been motivated to use a mesh model of stent as taught by Ionasec in the invention of Taylor, as mesh precisely mimics the 

	Claim 29 further recites “determining a union of the stent mesh model and the three-dimensional mesh model, the union corresponding to a predicted post-treatment state of the vessel providing the union of the stent mesh model and the three-dimensional mesh model to a display” (see Taylor – the union here is nothing but the treatment site where stent sits in the 3D model, and the combined simulation is the union determined., and Taylor teaches in para 0115 - the three-dimensional model 10 created in step 200 and/or the boundary conditions assigned in step 300 may be adjusted to model one or more treatments, e.g., placing a coronary stent in one of the coronary arteries represented in the three-dimensional model 10 or other treatment options.  Then, the computational analysis may be performed as described above in step 400 in order to produce new images, such as updated versions of the blood pressure model 50, the blood flow model 52, and/or the cFFR model 54.  These new images may be used to determine a change in blood flow velocity and pressure if the treatment option(s) are adopted; and para 0117 teaches - the computer system may display to the physician new simulations based on the selected possible treatment options. See Ionasec – figure 24 and para 0118 - Another possible application for virtual therapy planning using the comprehensive patient-specific 4D model is for simulation of stent deployment 
at an aneurysm in the aorta.  FIG. 24 illustrates a simulation of stent deployment at an aneurysm in the aorta.  As shown in FIG. 24, a mesh 2402 representing a stent is virtually implanted in the aorta 2404 at an aneurysm.  The force generated by the deployment of the stent deforms the aortic wall locally at the anchored sections of the stent.  The fluid structure interactions are used to model this deformation.  Modeling this deformation is crucial to assess the strength and the stent 

	Regarding claim 30, the combined invention of Taylor and Ionasec teaches the image processing apparatus according to claim 29, wherein the processing circuitry is configured to cause the display to display, in a comparative manner, a plurality of index values calculated under the respective analysis conditions in a manner associated with information indicating the analysis conditions used (see Taylor - paras 0108-0109 — information regarding the respective pressure, velocity, and cFFR at various locations along three dimensions in the patient’s anatomy can be displayed; para 0235 and figure 25; Further see figure 26 and para 0236 — figure 26 also indicates a percentage change in blood flow values between the untreated and treated states; 0245-0251 — a reduced order model may be used, which may allow the user to analyze and compare different treatment options and/or physiologic parameters more easily and quickly; paras 0262-0271).

Regarding claim 31, the combined invention of Taylor and Ionasec teaches the system according to claim 29, the operations further comprising: 
determining a reduced order model representing at least a portion of the patient’s heart or vasculature based on the patient-specific data (see Taylor - paras 0165-0168; 0244-0255);
specifying a plurality of target sites in the patient’s heart or vasculature in the reduced order model, the plurality of target sites corresponding to possible placement locations of a stent or a bypass graft (see Taylor - paras 0257-0260); and 
modifying pressure associated with each of the target sites, a condition of a stent to be placed at a given target site, a cross-sectional area at the target site, a shape at the target site, a target range of  analysis, or a procedure to be performed on the target site as analysis conditions (see Taylor - para 



	Regarding claim 33, the combined invention of Taylor and Ionasec teaches the system according to claim 29, the operations further comprising: 
performing a fluid analysis using the patient-specific data and three-dimensional mesh model to calculate at least one index value relating to blood flow (see Taylor – paras 110-0113, 0186, 0195, 0200, 0202, 0204); and 
determining at least one of fractional flow reserve, pressure, a flow rate of blood, a flow speed of blood, and a shear stress at respective positions in the patient’s heart or vasculature the blood vessel as the at least one index value relating to blood flow (see Taylor – paras 110-0113, 0117, 0195, 0200, 0202, 0204, 0216).

Regarding claim 34, the combined invention of Taylor and Ionasec teaches the system according to claim 32, the operations further comprising: displaying when at least one of the length and the diameter of the stent is changed as the analysis conditions, at least one of a shortest length and a smallest diameter of the stent having fractional flow reserve in the patient’s heart or vasculature exceeding a predetermined value (claim 34 has been similarly analyzed and rejected as per citations made in the rejection of claim 32. As noted in Taylor – in para 0233 — Treatment may 

Regarding claim 35, claim 35 has been similarly analyzed and rejected as per citations made in the rejection of claim 29.

Regarding claim 36, claim 36 has been similarly analyzed and rejected as per citations made in the rejection of claim 31.

Regarding claim 37, claim 37 has been similarly analyzed and rejected as per citations made in the rejection of claim 32.

Regarding claim 38, claim 38 has been similarly analyzed and rejected as per citations made in the rejection of claim 33.

Regarding claim 39, claim 39 has been similarly analyzed and rejected as per citations made in the rejection of claim 34.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 7, 2021